DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/JP2018/006856 filed 02/26/2018 which claims benefit of 62/523,069 filed 06/21/2017.

Response to Arguments
The cancellation of claim 8 is noted.
Applicant’s arguments, see pages 5-6 of Applicant’s Remarks, filed 02/05/21, with respect to 35 USC 102 rejection of the claims have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 4-5 and 8-9 have been withdrawn since amendments to the claims overcome the prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 4-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a tone mapping process that converts a luminance of a video between a first tone mapping process and a second tone mapping process dynamically dependent upon a change in maximum luminance of the video for the first tone mapping process while using a constant conversion irrespective of the change in maximum luminance of the video for the second tone mapping process, wherein the first process is performed on all pixels of an entire display screen when graphics are not overlaid on a video image while the second tone process is performed on all pixels of the entire screen when graphics are overlaid on the video image.
In reference to claims 4-7, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/12/21